DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
In response to the arguments that Iwamura in view of Ishii do not disclose “the first scheduling information includes a time and frequency resource configuration and an availability information for indicating whether the cell broadcasts the non-essential minimum SI; and wherein the availability information is set to a first value for indicating that the cell broadcasts the non-essential minimum SI, and is set to a second value for indicating that the cell does not broadcast the non-essential minimum SI”, Examiner respectfully disagrees.

Instant disclosure discloses:
[0023] Please refer to Fig. 3, which illustrates an embodiment of SI scheduling. The UE detects a frequency location and bandwidth to select a cell, and then receives the essential minimum SI of the selected cell on the fixed scheduled broadcast channel that the size and periodicity of the information carried by which is predefined in the specification depending on carrier frequency range. The essential minimum SI is usually a single system information block (SIB), such as master information block (MIB), and includes at least one of scheduling information 300a for non-essential minimum SI of the selected cell and scheduling information 300b for non-essential minimum SI of the auxiliary cell or frequency location. The non-essential minimum SI is usually one or more SIBs transmitted by one or more SI messages on dynamic scheduled downlink shared channel. In an example, the non-essential minimum SI could be a system information block type 1 (SIB1) and could be transmitted via a radio resource control (RRC) message from the network. In addition, the scheduling information 300a or 300b include information of associated SIB 1 CORESET (Control Resource Set, which 

	Iwamura discloses a Master Information Block (MIB) is transmitted at a predetermined frequency (e.g., once every 10 ms) using a predefined resource block (paragraph 41), wherein MIB includes information indicating system bandwidth and location (time and/or frequency) where SIB1 is allocated (paragraph 71), wherein transmission timings and frequency of SIB may not be constant because SIB is transmitted using resource blocks determined by scheduling (paragraph 41). Therefore, Iwamura discloses the “essential minimum system information” (MIB) and “non-essential minimum system information” (SIB1) as claimed.

	Ishii discloses essential system information includes a k-bit sequence, wherein a first value for a bit of the k-bit sequence indicates availability of a corresponding block of second type system information (i.e., non-essential minimum SI) and a second value for a bit of the k-bit sequence indicates unavailability of the corresponding block of second type system information (paragraphs 52-53), wherein a wireless terminal can request for non-essential system information based on the k-bit sequence for the second type system information to be transmitted using broadcast resources (paragraphs 52-53), such that the k-bit sequence indicates availability of the second type system information for broadcast.

.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	In response to the arguments that the “non-essential SI” of Ishii is not minimum system information (Remarks, p. 9, lines 8-17), Examiner respectfully disagrees.
	Ishii discloses:
[0046] In an example embodiment and mode, the first type of system information (1TYP SIB) is SIB "essential system information", which means system information (SI) which is essential to or minimally required by the wireless terminal 26 for initial access to the radio access network and to radio interface 24 in particular. Essential system information may be also referred as "minimum system information". On the other hand, in the same example embodiment and mode, the second type of system information (2TYP SIB) is non-essential system information (SI). "Non-essential" system information (SI) is defined as all other types of information, and thus excludes the minimal information required for initial access.

	Ishii discloses in an example, the 1TYP SIB (i.e., SIB1 of Iwamura) is an essential or minimum system information, however, does not expressly exclude the MIB of Iwamura from being “essential system information”. The instant claims and disclosure are directed to “essential minimum system information” (i.e., MIB) and “non-essential minimum system information” (i.e., SIB1), which have been disclosed by Iwamura. Ishii is relied upon for the feature of 
Please note the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The k-bit sequence of Ishii could be applied to the MIB of Iwamura to indicate availability of SIB1.

	In response to the arguments that the claimed feature of broadcasting non-essential minimum SI is not taught by Ishii, as Ishii discloses an “on-demand” basis where SIB is requested (Remarks, p. 10, lines 13-30), it is noted that Iwamura discloses MIB and SIBs are transmitted via broadcast channel (BCH) based on scheduling (paragraph 41), and claim recites the availability information indicates whether the cell broadcast the non-essential minimum SI. Ishii discloses “The node processor 30 may schedule transmission of the nth block of the second type system information using dedicated downlink resources or broadcast resources” based on the k-bit sequence (paragraph 53), and therefore combination of Iwamura and Ishii disclose the argued features.

	As a result, the argued claimed limitations read upon references cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2010/0029283 A1) in view of Ishii (US 2018/0035361 A1).


broadcasting essential minimum system information (SI) of the cell of the wireless communication system (paragraph 71, Master Information Block (MIB) is broadcasted; please refer to instant specification, paragraph 23, wherein MIB is essential minimum SI) with fixed size on a downlink broadcast channel (paragraphs 41 and 71, MIB being broadcasted from cell to user equipments via broadcast channel using predetermined resource block); 
wherein the essential minimum SI includes a first scheduling information for non-essential minimum SI of at least one of the cell, an auxiliary cell or a frequency location (paragraphs 41 and 71, MIB includes information indicating bandwidth and location (time and/or frequency) where SIB1 is allocated; please refer to instant specification, paragraph 23, where SIB1 is non-essential minimum SI), the non-essential minimum SI is broadcasted with dynamically scheduled on a downlink shared channel (paragraph 41, “On the other hand, the transmission timings and the frequency of the SIB may not be constant, because the SIB is transmitted by using resource blocks which area determined by the scheduling”), and the first scheduling information includes a time and frequency resource configuration (paragraphs 41 and 71); 
wherein the non-essential minimum SI is a minimum SI (paragraph 71, SIB1 is a minimum SI).
Iwamura discloses MIB includes an indicator for indicating value of “1” or “0”, denoting whether cell belongs to a private network (paragraph 41). 
Iwamura does not explicitly disclose the first scheduling information includes an availability information for indicating whether the cell broadcasts the non-essential minimum SI; 
In analogous art, Ishii discloses an essential system information includes a k-bit sequence, wherein a first value for a bit of the k-bit sequence indicates availability of a corresponding block of second type system information (i.e., non-essential minimum SI) and a second value for a bit of the k-bit sequence indicates unavailability of the corresponding block of second type system information (paragraphs 52-53), wherein a wireless terminal can request for non-essential system information based on the k-bit sequence (paragraph 52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the k-bit sequence to indicate availability of non-essential system information as disclosed by Ishii with the MIB scheduling information as disclosed by Iwamura to provide indication to UE about availability of non-essential minimum SI to allow the UE to request for the non-essential minimum SI accordingly.

Regarding claim 2, Iwamura in view of Ishii discloses the limitations of claim 1 as applied above. Iwamura in view of Ishii further discloses the first scheduling information further includes bandwidth, carrier frequency information for associating the non-essential minimum SI with the essential minimum SI, and timing information for associating the non-essential minimum SI with the essential minimum SI (see Iwamura, paragraph 41, MIB includes bandwidth, time and frequency information where SIB is allocated; paragraph 71, where SIB is SIB1).
In re Lowry, 32 F.3d 1579, 1582-1853 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious). See also Ex parte Mathias, 84 USPQ 2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006). )

Regarding claim 3, Iwamura in view of Ishii further discloses the non-essential minimum SI includes at least one of a supported bandwidth, a validity information, an identity of the non-essential minimum SI, a version information, an applicable area identity, a second scheduling information for at least one of remaining parts of the non-essential minimum SI and other SI related to other cells or other radio access technologies (RATs), a list of public land mobile network (PLMN) identities, a cell identity, number of downlink beam sweeps, or downlink and uplink beam configuration (see Iwamura, paragraph 88, SIB includes “identification items such as the tracking area identification (TA-ID), the operator identification (PLMN-ID), the identification item indicating that the cell is under control, and the identification item indicating that the cell is reserved for a specific terminal such as a terminal for maintenance”).

Regarding claims 4-7, Iwamura in view of Ishii discloses the limitations of claims 1 and 3 as applied above. Iwamura and Ishii do not expressly disclose the remaining parts of the non-essential minimum SI includes a third scheduling information for the other SI, wherein the non-essential minimum SI of the cell includes the scheduling information for the non-essential minimum SI of the auxiliary cell or the frequency location, wherein the other SI includes scheduling information for the non-essential minimum SI of the auxiliary cell or the frequency location, and wherein the second scheduling information includes at least one of SI mapping information for associating at least a system information block (SIB) with a message for SI transmission, repetition information, SI window length, or an availability indication for indicating that the SIB is periodically broadcasted or on-demand. 
However, as addressed in claim 2 above, claimed contents of the messages do not exhibit a functional interrelationship with the remainder of the claims 1, 3 and 4-7, and therefore, patentable weight is not given to the claimed contents of the messages. In addition, it is noted that claimed limitations regarding “auxiliary cell” in claim 1 and “remaining parts of the non-essential minimum SI” in claim 3 are recited in alternative forms, such that when they are not selected, limitations regarding “auxiliary cell” from claims 5 and 6 and “remaining parts of the non-essential minimum SI” from claim 4 also do not carry patentable weight.

.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii as applied to claim 7 above, and further in view of Brismar et al. (US 2015/0382284 A1, hereinafter Brismar).

Regarding claim 9, Iwamura in view of Ishii discloses the limitations of claim 7 as applied above. Iwamura and Ishii do not expressly disclose the transmission resource of the on-demand SIB is pre-scheduled.
In an analogous art, Brismar discloses an on-demand scheduling (pre-scheduled) approach for system information instead of sending the system information periodically on a broadcast channel, wherein a UE requests system information only when the UE needs it to allow the UE to use a more aggressive DTX scheme (paragraph 125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SIB of Iwamura in view of Ishii via a pre-scheduled on-demand basis as disclosed by Brismar to allow UE to conserve battery consumption by using more aggressive DTX scheme.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii and Yi et al. (US 2017/0215207 A1, hereinafter Yi).


receiving essential minimum system information (SI) of a cell of the wireless communication system (paragraph 71, Master Information Block (MIB) is broadcasted and received by a user equipment (UE); please refer to instant specification, paragraph 23, wherein MIB is essential minimum SI) with fixed size on a downlink broadcast channel (paragraphs 41 and 71, MIB being broadcasted from cell to UEs via broadcast channel using predetermined resource block), wherein the essential minimum SI includes a first scheduling information for non-essential minimum SI (paragraphs 41 and 71, MIB includes information indicating bandwidth and location (time and/or frequency) where SIB1 is allocated; please refer to instant specification, paragraph 23, where SIB1 is non-essential minimum SI), and the first scheduling information includes a time and frequency resource configuration (paragraphs 41 and 71); 
wherein the non-essential minimum Sl is a minimum SI (paragraph 71, SIB1 is a minimum SI).
Iwamura discloses MIB includes an indicator for indicating value of “1” or “0”, denoting whether cell belongs to a private network (paragraph 41). 
Iwamura does not explicitly disclose the first scheduling information includes an availability information for indicating whether the cell broadcasts the non-essential minimum SI, and wherein the availability information is set to a first value for indicating that the cell broadcasts the non-essential minimum SI, and is set to a second value for indicating that the cell does not broadcast the non-essential minimum SI; and determining whether the cell is campable according to the availability information of the first scheduling information.

Iwamura and Ishii do not expressly disclose determining whether the cell is campable according to the availability information of the first scheduling information.
In an analogous art, Yi discloses a user equipment UE may access a cell only if MIB of the cell indicates that scheduling information for SIB1 is scheduled, and if not, the UE considers the cell as barred (paragraph 68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the k-bit sequence of Iwamura in view of Ishii to indicate that SIB1 is not scheduled for UE to determine whether the cell is barred (campable) in order to enhance efficiency for cell selection (i.e., UE does not select cell that is barred based on received MIB information).


13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Ishii and Yi as applied to claim 10 above, and further in view of Ingale et al. (US 2018/0132168 A1, hereinafter Ingale).

Regarding claim 13, Iwamura in view of Ishii and 3GPP discloses the limitations of claim 10 as applied above.
Iwamura, Ishii and Yi do not expressly disclose determining whether the cell is campable according to the availability information of the first scheduling information comprises: checking if the non-essential minimum SI is stored in the mobile device or is valid when the availability information indicates that the cell dose not broadcast the non-essential minimum SI; determining that the cell is not campable when the first availability information indicates that the cell does not broadcast the non-essential minimum SI and the non-essential minimum SI is not stored in the mobile device or is not valid.
In an analogous art, Ingale discloses a user equipment (UE) determines that second MIB (referred to as SIB1) cannot be acquired based on scheduling information from MIB (paragraphs 137-139), the UE determines whether to camp on a cell based on whether stored essential system information associated with SIB1 stored is valid (paragraphs 142-143). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the k-bit sequence (availability indicator) of Iwamura in view of Ishii and Yi to determine whether SIB1 broadcast is available and to determine whether cell is campable based on whether stored SIB1 system information is valid as disclosed by Ingale to allow UE to camp on a cell with stored valid SIB1 information even when the SIB1 information cannot be acquired from current cell/base station.
Allowable Subject Matter
Claims 11, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645